Citation Nr: 1518758	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-36 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to October 2008.  

The Veteran's increased rating claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2009 by the Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a lumbar spine disability and assigned an initial noncompensable disability rating.

In an August 2012 rating decision, the RO increased the disability rating for Veteran's lumbar spine disability to 40 percent, effective from the date of the Veteran's discharge from service.

The Board has assumed jurisdiction of a claim for entitlement to a TDIU as part and parcel of the lumbar spine disability increased rating claim on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

While the Veteran initially requested to participate in a formal RO hearing when completing her VA Form 9 (substantive appeal) in August 2010, she withdrew this request in a statement dated in June 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's lumbar spine increased rating claim, the RO last adjudicated the claim in October 2012, as reflected by a contemporaneous supplemental statement of the case.  However, since this time, relevant medical evidence has been associated with her claims file, including more recent VA treatment records and a January 2015 VA spinal examination report.  As the Veteran has not waived initial RO review of this relevant medical evidence, a remand is required.  Moreover, as the Veteran asserts that the January 2015 VA examination (whose results triggered the RO's subsequent proposal to reduce her lumbar spine disability rating) is inadequate, a new VA examination is warranted.

With regard to the Veteran's TDIU claim, the Board acknowledges that the Veteran is in receipt of a combined 100 percent schedular rating for her various service-connected disabilities, effective as of October 2014.  However, the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Moreover, the RO has recently proposed to reduce the Veteran's disability ratings for her service-connected lumbar spine disability and radiculopathies, which would effectively reduce her combined 100 percent schedular rating.  Accordingly, as a TDIU claim has been raised by the record but not yet developed, the claim must be remanded to afford the Veteran related notice and to obtain related medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2015 to the present.

2.  Provide the Veteran with VCAA notice relevant to her claim for entitlement to a TDIU.

3.  Afford the Veteran a VA examination to determine the current severity of the orthopedic and neurological manifestations of her lumbar spine disability.   The Veteran's claims file, to include all electronic files, must be made available to the VA examiner for review.  

After eliciting a history of the Veteran's lumbar spine symptoms, the examiner is to conduct a relevant clinical examination and describe: 

a).  Range of lumbar spine motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination;  

b).  Any objective evidence of lumbar spine-related neurological abnormalities, to include the severity of each; and

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, to include the duration of the episodes.

4.   Obtain a VA medical opinion regarding the aggregate effect of the Veteran's service-connected disabilities on her ability to obtain and maintain employment, considering her educational history and vocational experience, but not her age or nonservice-connected disability.  The Veteran's entire claims file, to include all electronic files, must be provided for review.  A complete rationale must be provided for any opinion rendered regarding the Veteran's employability.  

5.  After this development has been completed, consider all evidence associated with the claims file since the issuance of the October 2012 supplemental statement of the case and readjudicate the claims for a lumbar spine disability increased rating and entitlement to a TDIU.  If the full benefit sought with regard to either claim is denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



